EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in telephonic communications with David Simmons on 24 AUG 22.

The application has been amended as follows:
In claim 11, dependency has been changed from “11” to --8--.

Allowable Subject Matter
Claims 1, 4-9, 11, 13-15, 18, and 20-21 have been allowed.
The following is an examiner’s statement of reasons for allowance: in view of the approved terminal disclaimer, the prior art of record neither discloses nor fairly teaches the combination of features including but not limited to:
(claim 1) a firearm comprising: a main body having a central bore extending between a front-end face at a front-end portion of the main body and a rear end face at a rear-end portion of the main body, wherein the main body is of a monolithic construction that includes exterior surfaces defining at least one of a handguard and an accessory mounting structure; a barrel attached to the main body at the front-end portion thereof, wherein the barrel includes a chamber portion at a proximate end portion thereof and wherein the chamber portion is positioned within the central bore adjacent to an ammunition feed port of the main body; a breech bolt structure slidably disposed with the central bore of the main body; an anti-rotation structure mounted on the main body, wherein the anti-rotation structure engages a mating alignment feature of the breech bolt structure to define and maintain a rotational position of the breech bolt structure relative to the central bore of the main body; a trigger group assembly comprising a trigger group body attached to the main body and a trigger group mounted thereon, wherein the trigger group body includes a magazine well structure; particularly, an auto-sear mounted entirely on the main body, wherein a first portion of the auto-sear engages a mating structure of the trigger group for enabling each instance of automatic firing function; and, particularly, a magazine adapter having an exterior surface structure engaged with a mating interior surface structure of a magazine well space of the magazine well structure and having an interior surface structure engageable with an exterior surface structure of an ammunition magazine for enabling the ammunition magazine to be retained and positioned within the magazine well space to provide for operable supply of ammunition from the ammunition magazine to the firearm;
(claim 4) a firearm comprising: a main body having a central bore extending between a front-end face at a front-end portion of the main body and a rear end face at a rear-end portion of the main body; a barrel attached to the main body at the front-end portion thereof, wherein the barrel includes a chamber portion at a proximate end portion thereof and wherein the chamber portion is positioned within the central bore adjacent to an ammunition feed port of the main body; a breech bolt structure slidably disposed with the central bore of the main body, wherein a front-end portion of the breech bolt structure and the chamber portion of the barrel are jointly configured for matingly engaging each other within the central bore; a trigger group assembly comprising a trigger group body attached to the main body and a trigger group mounted thereon, wherein the trigger group body includes a magazine well structure; and, particularly, a magazine adapter having an exterior surface structure engaged with a mating interior surface structure of a magazine well space of the magazine well structure and, particularly, having an interior surface structure engageable with an exterior surface structure of an ammunition magazine for enabling the ammunition magazine to be retained and positioned within the magazine well space to provide for operable supply of ammunition from the ammunition magazine to the firearm, particularly, wherein the magazine adapter is manually detachable from the trigger group body;
(claim 5) a firearm comprising: a main body having a central bore extending between a front-end face at a front-end portion of the main body and a rear end face at a rear-end portion of the main body; a barrel attached to the main body at the front-end portion thereof, wherein the barrel includes a chamber portion at a proximate end portion thereof and wherein the chamber portion is positioned within the central bore adjacent to an ammunition feed port of the main body; a breech bolt structure slidably disposed with the central bore of the main body, wherein a front-end portion of the breech bolt structure and the chamber portion of the barrel are jointly configured for matingly engaging each other within the central bore; an anti-rotation structure mounted on the main body, wherein the anti-rotation structure engages a mating alignment feature of the breech bolt structure to define and maintain a rotational position of the breech bolt structure relative to the central bore of the main body; a trigger group assembly comprising a trigger group body attached to the main body and a trigger group mounted thereon, wherein the trigger group body includes a magazine well structure; and, particularly, a magazine adapter having an exterior surface structure engaged with a mating interior surface structure of a magazine well space of the magazine well structure and, particularly, having an interior surface structure engageable with an exterior surface structure of an ammunition magazine for enabling the ammunition magazine to be retained and positioned within the magazine well space to provide for operable supply of ammunition from the ammunition magazine to the firearm, particularly, wherein the front-end portion of the breech bolt structure and the chamber portion of the barrel jointly form a pressure containment vessel compatible with a particular type of ammunition and wherein the ammunition magazine engageable by the magazine adapter carries the particular type of ammunition;
(claim 6) a firearm comprising: a main body having a central bore extending between a front-end face at a front-end portion of the main body and a rear end face at a rear-end portion of the main body; a barrel attached to the main body at the front-end portion thereof, wherein the barrel includes a chamber portion at a proximate end portion thereof and wherein the chamber portion is positioned within the central bore adjacent to an ammunition feed port of the main body; a breech bolt structure slidably disposed with the central bore of the main body, wherein a front-end portion of the breech bolt structure and the chamber portion of the barrel are jointly configured for matingly engaging each other within the central bore; an anti-rotation structure mounted on the main body, wherein the anti-rotation structure engages a mating alignment feature of the breech bolt structure to define and maintain a rotational position of the breech bolt structure relative to the central bore of the main body; a trigger group assembly comprising a trigger group body attached to the main body and a trigger group mounted thereon, wherein the trigger group body includes a magazine well structure; and, particularly, a magazine adapter having an exterior surface structure engaged with a mating interior surface structure of a magazine well space of the magazine well structure and, particularly, having an interior surface structure engageable with an exterior surface structure of an ammunition magazine for enabling the ammunition magazine to be retained and positioned within the magazine well space to provide for operable supply of ammunition from the ammunition magazine to the firearm, particularly, wherein the interior surface of the magazine adapter has one or more structural elements that engage one or more structural elements of the exterior surface of the ammunition magazine and, particularly, wherein said structural element engagement causes the ammunition magazine to be mounted on the trigger group body relative to the main body to enable said operable supply of ammunition; and,
(claim 8) a firearm comprising: a main body having a central bore extending between a front-end face at a front-end portion of the main body and a rear end face at a rear-end portion of the main body; a barrel attached to the main body at the front-end portion thereof, wherein the barrel includes a chamber portion at a proximate end portion thereof and wherein the chamber portion is positioned within the central bore adjacent to an ammunition feed port of the main body; a breech bolt structure slidably disposed with the central bore of the main body, wherein a front-end portion of the breech bolt structure and the chamber portion of the barrel are jointly configured for matingly engaging each other within the central bore; a trigger group assembly comprising a trigger group body attached to the main body and a trigger group mounted thereon, wherein the trigger group body includes a magazine well structure; particularly, a magazine adapter having an exterior surface structure engaged with a mating interior surface structure of a magazine well space of the magazine well structure and, particularly, having an interior surface structure engageable with an exterior surface structure of an ammunition magazine for enabling the ammunition magazine to be retained and positioned within the magazine well space to provide for operable supply of ammunition from the ammunition magazine to the firearm; and a magazine release assembly mounted on the magazine well structure; particularly, wherein the magazine release assembly is selectively configurable for being compatible with the ammunition magazine engageable by the magazine adapter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
25-Aug-22